359 S.W.3d 499 (2012)
In the Interest of J.L.W., Plaintiff,
Juvenile Officer, Respondent.
Missouri Children's Division, Respondent
v.
D.R. (Father), Appellant.
No. WD 73790.
Missouri Court of Appeals, Western District, Division One.
January 17, 2012.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 28, 2012.
Christopher Rohrer, Osage Beach, MO, for Appellant.
Ruth Schulte, Lake Ozark, MO, Counsel and Guardian for Plaintiff.
Robert Seek, Eldon, MO, for Respondent, Juvenile Officer.
Gary Gardner, Jefferson City, MO, for Respondent, MO Children's Div.
Before ALOK AHUJA, P.J., THOMAS H. NEWTON, and JAMES EDWARD WELSH, JJ.

ORDER
PER CURIAM:
D.R. appeals the circuit court's judgment terminating his parental rights to his biological child, J.L.W. We affirm. Rule 84.16(b).